Citation Nr: 1609495	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  15-03 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for multiple myeloma.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1957 to October 1961.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Louisville, Kentucky Department by Veterans Affairs (VA) Regional Office (RO).  In August 2015, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In September 2015, the Board requested a Veterans Health Administration (VHA) medical advisory opinion in this matter.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Medical evidence reasonably shows that the Veteran's multiple myeloma is causally related to his exposure to contaminated water in service.


CONCLUSION OF LAW

Service connection for multiple myeloma is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in-service and; a nexus between the current disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that he has multiple myeloma that resulted from his exposure to contaminated water while serving at Camp Lejeune.  The Veteran's service personnel records show he served there from March 8, 1958 to April 9, 1958.  VA treatment records show multiple myeloma was diagnosed in June 2010.  Therefore, the critical question remaining is whether there is competent evidence of a nexus between the multiple myeloma and service.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (last updated January 28, 2013).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011) (citing the National Academy of Sciences ' National Research Council (NRC)'s report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects.")  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.  Fourteen diseases, including multiple myeloma, have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.

In November 2013, a VA examiner opined the Veteran's multiple myeloma is less likely as not related to his conceded exposure to contaminated water at Camp Lejeune.  He opined the total amount of water the Veteran ingested during the 32 days he was at Camp Lejeune (which he estimated to be 192 liters based on an "assumption" that the Veteran drank 6 liters of water a day) did not rise to the lowest observed adverse effect level for any of the water contaminants at Camp Lejeune.  The low levels, he asserted, are not shown in the medical literature to be causal for any of the Veteran's claimed conditions.  The examiner noted the NRC found TCE and PCE or a mixture of exposures are potentially associated with multiple myeloma, but concluded there is no documented causal relationship that would rise to the level of nexus formation.  He explained that there is limited or suggested evidence of an association, but not of causation.  

The Board found this opinion to be inadequate for rating purposes because it did not explain the basis for the apparent conclusion, in essence, that the extent of the Veteran's exposure to contaminated water at Camp Lejeune was insufficient to be implicated in his development of a disease identified as one with limited/suggestive evidence of association with exposure to TCE's and PCE's. Accordingly, the Board sought a VHA medical advisory opinion in the matter.  

In the February 2016 VHA response, the consulting expert (an oncologist) opined it is at least likely as not that the Veteran's conceded exposure to contaminated water at Camp Lejeune is related to his multiple myeloma.  He explained that the 2009 NRC report referred to above and other references support an association between exposure to contaminated water and multiple myeloma.  He noted one can rarely, if ever, definitively conclude that a particular contaminant exposure directly leads to a particular cancer diagnosis, but found the preponderance of the evidence leads to a potential association.  He indicated there are other potential etiologies for myeloma, including rare genetic polymorphisms, but none that would rise to a higher risk than the contaminated water at Camp Lejeune.  He noted the November 2013 VA examiner based his opinion on the conclusion that the Veteran had a low level of exposure to contaminated water, but found the studies, including NRC's 2009 report, suggest the VA examiner's estimated exposure level of six liters of water a day was "likely a very low estimate."  

The February 2016 VHA expert's opinion is accompanied by persuasive rationale that cites to established medical principles and factual data.  The Board acknowledges the provider's expertise and finds the opinion to be the most probative evidence in this matter.  Resolving any remaining reasonable doubt in the Veteran's favor, as required by the law, the Board concludes that the competent evidence of record supports his claim, and that service connection for multiple myeloma is warranted.   

ORDER

Service connection for multiple myeloma is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


